974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie BURRELL, Plaintiff-Appellant,v.Richard A. LANHAM, Acting Commissioner;  James Rollins,Warden, Maryland Penitentiary;  Officer Binns, CorrectionalStaff, Maryland Penitentiary;  Major Hopkins, CorrectionalStaff, Maryland Penitentiary, Defendants-Appellees.
No. 92-6207.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 20, 1992Decided:  September 2, 1992

Ronnie Burrell, Appellant Pro Se.
John J. Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before HALL, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Ronnie Burrell appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burrell v. Lanham, No. CA-91-717 (D. Md. Jan. 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED